Exhibit 99.2 EWENKEQI BEIXUE DAIRY CO., LTD. BALANCE SHEETS December 31, September 30, 2009 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 15,762 $ 15,513 Due from related parties - 1,003,066 Inventories 26,471 121,200 Total current assets 42,233 1,139,779 Property, plant and equipment, net 1,461,856 1,462,004 Other assets: Loan to shareholders 1,655,624 - Total assets $ 3,159,713 $ 2,601,783 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 31,320 $ 31,322 Other payable 3,548 3,371 Accrued expenses 20,400 20,402 Loan from shareholders - 391,569 Due to related parties 951,055 - Total current liabilities 1,006,322 446,664 Shareholders' equity Registered capital 60,412 60,412 Additional paid in capital 2,325,484 2,325,484 Accumulated deficits (399,253 ) (397,744 ) Accumulated other comprehensive income 166,747 166,965 Total shareholders' equity 2,153,390 2,155,117 Total liabilities and shareholders' equity $ 3,159,713 $ 2,601,782 The accompanying notes are an integral part of these financial statements F-1 EWENKEQI BEIXUE DAIRY CO., LTD. STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended December 31 2009 2008 Net sales $ - $ - Cost of goods sold - - Gross profit - - Operating expenses: Distribution expenses - - General and administrative expenses 1,509 37,031 Total operating expenses 1,509 37,031 Operating loss (1,509 ) (37,031 ) Other expenses - 13,434 Loss before income taxes (1,509 ) (50,465 ) Provision for income taxes - - Net loss $ (1,509 ) $ (50,465 ) Other comprehensive loss: Foreign currency translation adjustment (218 ) (3,660 ) Comprehensive loss $ (1,727 ) $ (54,125 ) Loss per share Basic and diluted $ (0.00 ) $ (0.10 ) Weighted average shares outstanding Basic and diluted 500,000 500,000 The accompanying notes are an integral part of these financial statements F-2 EWENKEQI BEIXUE DAIRY CO., LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended December 31, 2009 2008 Cash flows from operating activities Net loss $ (1,509 ) $ (50,465 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization - 33,536 Changes in assets and liabilities: (Increase) decrease in - Accounts receivables - (989,496 ) Inventories 94,712 6,925 Prepaid expenses - 9,843 Increase (decrease) in - Accounts payable and other payable 177 1,765,896 Accrued expenses - (40,357 ) Net cash provided by operating activities 93,380 735,882 Cash flows from investing activities Repayment from related parties 1,002,910 995,680 Loan to shareholders (1,655,536 ) - Net cash (used in) provided by investing activities (652,626 ) 995,680 Cash flows from financing activities Repayment to shareholders (391,509 ) - Repayment to related parties - (1,764,334 ) Proceeds from related party loans 951,004 - Net cash provided by (used in) financing activities 559,495 (1,764,334 ) Effect of exchange rate changes on cash and cash equivalents (2 ) (312 ) Net increase (decrease) in cash and cash equivalents 249 (33,084 ) Cash and cash equivalents, beginning of period 15,513 48,257 Cash and cash equivalents, end of period $ 15,762 $ 15,173 Supplemental disclosures of cash flow information: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these financial statements F-3 EWENKEQI BEIXUE DAIRY CO., LTD. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED DECEMBER 31, 2 1. ORGANIZATION AND BASIS OF PRESENTATION Ewenkeqi Beixue Dairy Co., Ltd. (the "Company"), established on April 27, 2005 under the laws of the People’s Republic of China (“PRC” or “China”), is engaged in the production, processing, distribution and development of powdered milk products in the PRC. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.
